Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 – 26, 29 – 33, 36 - 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durstock (US 20170373284), in view of Lima (US 20180194101).
Regarding claim 21, Durstock discloses an elastic composite material, comprising: 
a first material (active material 81 and conductive additive 83; Fig. 4) having a particular electrical, mechanical or optical property; and 
a multi-block copolymer (polymer binder 85) configured to form a hyperelastic binder (stretchable applications) that creates contact between the first material (81 and 83) and the multi-block copolymer (85).
Durstock does not explicitly disclose the elastic composite material is structured to stretch at least 500% in at least one direction of the material and to exhibit the particular electrical, mechanical or optical property imparted from the first material.
Lima teaches the stretchable fiber may be stretched at least 500% (paragraph 52) in one or more than one direction and still maintain electrically conductive integrity.
It would have been obvious to one having skill in the art at the effective filing date of the invention to select a known stretchable material in order to provide a proper stretching capability for the application related to the body skin.  

Regarding claim 22, Durstock, in view of Lima, discloses the claimed invention as set forth in claim 21.  Durstock further discloses the % wt of the first material is at least 60% and the % wt of the block copolymer is at most 40% (binder 122 is about 10% wt to 50% wt; paragraph 124; therefore, the %wt of material 81 and 83 may range from 90% to 50% wt).

Regarding claim 23, Durstock, in view of Lima, discloses the claimed invention as set forth in claim 21.  Durstock further discloses the % wt of the first material is at least 80% and the % wt of the block copolymer is at most 20% (binder 122 is about 10% wt to 50% wt; paragraph 124; therefore, the %wt of material 81 and 83 may range from 90% to 50% wt).

Regarding claim 24, Durstock, in view of Lima, discloses the claimed invention as set forth in claim 21.
Durstock does not explicitly disclose the elastic composite material is structured to stretch at least 1000% in the at least one direction.
Lima teaches the stretchable fiber may be stretched at least 1000% (paragraph 52) in one or more direction.
It would have been obvious to one having skill in the art at the effective filing date of the invention to select a known stretchable material in order to provide a proper stretching capability for the application related to the body skin.

Regarding claim 25, Durstock, in view of Lima, discloses the claimed invention as set forth in claim 21.
Durstock does not explicitly disclose the elastic composite material is structured to stretch at least 500% in at least two directions.
Lima teaches the stretchable fiber may be stretched at least 500% (paragraph 52) in one or more than one direction.
It would have been obvious to one having skill in the art at the effective filing date of the invention to select a known stretchable material in order to provide a proper stretching capability for the application related to the body skin.

Regarding claim 26, Durstock, in view of Lima, discloses the claimed invention as set forth in claim 25.  Lima further suggests the at least two directions are perpendicular (the deformable substrate may be stretched in one or more than one direction; paragraph 52).

Regarding claim 29, Durstock, in view of Lima, discloses the claimed invention as set forth in claim 21.  Durstock further discloses the first material includes an electrical conductor (metal in conductive additive 83; paragraph 113), an electrical insulator (carbon in conductive elective; paragraph 113), a dielectric, a ceramic, or a semiconductor.

Regarding claim 30, Durstock, in view of Lima, discloses the claimed invention as set forth in claim 21.  Durstock further discloses one or more additive materials (conductive additive 83).

Regarding claim 31, Durstock, in view of Lima, discloses the claimed invention as set forth in claim 30.  Durstock further suggests the % wt of the first material is at least 75%, the % wt of the block copolymer is at most 20%, and the % wt of the one or more additive materials is between 0.1% and 10% (binder 122 is about 10% wt to 50% wt; paragraph 124; therefore, the other material may range from 90% to 50% wt; conductive additive may range from 0.5% to 20% wt; paragraph 116).

Regarding claim 32, Durstock, in view of Lima, discloses the claimed invention as set forth in claim 30.  Durstock further suggests the one or more additive materials includes a metal (paragraph 113; or claim 4), a semiconductor, an organic polymer, an inorganic polymer, a ceramic, or a composite material.

Regarding claim 33, Durstock, in view of Lima, discloses the claimed invention as set forth in claim 30.  Durstock further discloses the one or more additive materials includes a nanoparticle (paragraph 112), a nanowire, a nanofiber (paragraph 7 or claim 4), or a nanoflake.

Regarding claim 36, Durstock, in view of Lima, discloses the claimed invention as set forth in claim 30.  Durstock further suggests the one or more additive materials includes a color agent (color catalyst; paragraph 237).

Regarding claim 37, Durstock, in view of Lima, discloses the claimed invention as set forth in claim 21.  Durstock further discloses the multi-block copolymer forms a hyperelastic binder that creates contacts between particles of the first material within a network formed by the multi-block copolymer (network of particles and binders; Fig. 4).

Regarding claim 38, Durstock, in view of Lima, discloses the claimed invention as set forth in claim 21.  Durstock further suggests the elastic composite material does not include a cross-linker for cross-linking strands of a polymer in the elastic composite material (cross-linker is not found in Durstock).

Regarding claim 39, Durstock, in view of Lima, discloses the claimed invention as set forth in claim 21.  Durstock further suggests the elastic composite material is in the form of a printable ink (printable electronic; see title).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durstock (US 20170373284), in view of Lima (US 20180194101), in the further view of Hur (US 20120251824).
Regarding claim 28, Durstock, in view of Lima, discloses the claimed invention as set forth in claim 21.
Durstock does not explicitly disclose the multi-block copolymer includes a thermoplastic elastomer including styrene-ethylene/butylene-styrene (SEBS) block copolymer, styrene-ethylene/propylene-styrene (SEPS), or styrene-butadiene-styrene (SBS) block copolymer.
Hur teaches the stretchable polymer may include one of poly(styrene-butadiene-styrene), poly(styrene-ethylene-butylene-styrene), polyisoprene, and combinations thereof.
It would have been obvious to one having skill in the art at the effective filing date of the invention to choose a known material to be included in the stretchable substrate in order to provide a proper stretchability for the applications.

Allowable Subject Matter
Claims 27, 34, 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 27, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 21, a combination of limitations that the multi-block copolymer includes polystyrene-polyisoprene-polystyrene (SIS). None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 34, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 21 and 30, a combination of limitations that the one or more additive materials includes a mineral oil, and the % wt of the mineral oil is between 1% and 2% of the elastic composite material. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 35, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 21 and 30, a combination of limitations that the one or more additive materials includes zinc oxide and bismuth oxide, and the % wt of the zinc oxide and bismuth oxide is each between 5% and 10%. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


	Zucker (US 20030219648) discloses a printed battery.
Elsherbini (US 20180020982) discloses a stretchable patch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848